                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

SHARON SUE SEAL,                                  )
                                                  )
       Plaintiff,                                 )
                                                  )
V.                                                )      Case No. CIV-18-605-PRW
                                                  )
COMMISSIONER OF SOCIAL SECURITY                   )
ADMINISTRATION,                                   )
                                                  )
       Defendant.                                 )

                                          ORDER

       On May 10, 2019, United States Magistrate Judge Bernard Jones issued a Report

and Recommendation in this action in which Plaintiff seeks judicial review of the final

decision of Defendant that she was not entitled to disability insurance benefits and

supplemental security income pursuant to the Social Security Act.

       The Magistrate Judge recommends Defendant’s decision in this matter be reversed

and remanded for further administrative proceedings consistent with the Report and

Recommendation. The parties were advised of their right to object to the Report and

Recommendation by May 24, 2019, and Defendant did so on that date (Dkt. 25).

       Defendant objects to the Magistrate Judge’s conclusion that the administrative law

judge did not properly consider the opinion of Plaintiff’s treating psychiatrist, Marcus

James Fidel. In Defendant’s view, the administrative law judge’s decision to give little

weight to Dr. Fidel’s opinion is supported by substantial evidence in the record.

       Having carefully reviewed this matter de novo, the Court agrees with the Magistrate

Judge that the administrative law judge failed to give proper weight to Dr. Fidel’s opinions.


                                             1
As the basis for this conclusion, the Court adopts the analysis contained in the Report and

Recommendation.

       Accordingly, the Court:

              (1)   ADOPTS the Report and Recommendation (Dkt. 24) issued by the
                    Magistrate Judge on May 10, 2019,

              (2)   REVERSES the decision of Defendant,

              (3)   REMANDS for further administrative proceedings consistent with
                    the Report and Recommendation, and

              (4)   ORDERS that judgment issue forthwith in accordance with the
                    provisions of sentence four of 42 U.S.C. § 405(g).

      IT IS SO ORDERED this 14th day of February, 2020.




                                            2
